Exhibit 10(n)

AMENDED AND RESTATED

DIRECTOR SUPPLEMENTAL RETIREMENT AGREEMENT

THIS AGREEMENT, made and entered into this      day of         , 2008, by and
between Peoples Bank, a bank organized and existing under the laws of the State
of North Carolina (hereinafter referred to as the “Bank”), and          member
of the Board of Directors of the Bank (hereinafter referred to as the
“Director”).

W I T N E S S E T H:

WHEREAS, the Bank and the Director entered a Director Supplemental Retirement
Plan Director Agreement dated the 1st day of January, 2002 between Peoples Bank
and James S. Abernethy that provides for the payment of certain benefits;

WHEREAS, the Bank and the Director thereafter entered into a Director Fee
Continuation Agreement dated December 31, 2003 (the “2003 Agreement”), which
replaced and superseded the Director Supplemental Retirement Plan Director
Agreement dated January 1, 2002 and the benefits provided thereunder;

WHEREAS, it is the consensus of the Board of Directors (hereinafter referred to
as the “Board”) that the Director’s services to the Bank in the past have been
of exceptional merit and have constituted an invaluable contribution to the
general welfare of the Bank and in bringing it to its present status of
operating efficiency, and its present position in its field of activity;

WHEREAS, the Director’s experience, knowledge of the affairs of the Bank,
reputation, and contacts in the industry are so valuable that assurance of the
Director’s continued services is essential for the future growth and profits of
the Bank and it is in the best interests of the Bank to arrange terms of
continued service for the Director so as to reasonably assure the Director’s
remaining in the Bank’s service during the Director’s lifetime or until the age
of retirement;

WHEREAS, it is the desire of the Bank that the Director’s services be retained
as herein provided;

WHEREAS, the Director is willing to continue to serve the Bank provided the Bank
agrees to pay the Director or the Director’s beneficiary(ies), certain benefits
in accordance with the terms and conditions hereinafter set forth; and

WHEREAS, the Bank and the Director desire to amend and restate the 2003
Agreement in order to bring it into compliance with Section 409A of the Internal
Revenue Code, as amended, including regulations and guidance issued thereunder
(“Section 409A”).

ACCORDINGLY, it is the desire of the Bank and the Director to enter into this
Agreement under which the Bank will agree to make certain payments to the
Director at retirement or the Director’s beneficiary(ies) in the event of the
Director’s death pursuant to this Agreement;



--------------------------------------------------------------------------------

FURTHERMORE, it is the intent of the parties hereto that this Agreement be
considered an unfunded arrangement maintained primarily to provide supplemental
retirement benefits for the Director, and to be considered a non-qualified
benefit plan for purposes of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”). The Director is fully advised of the Bank’s
financial status and has had substantial input in the design and operation of
this benefit plan.

NOW, THEREFORE, in consideration of services performed in the past and to be
performed in the future as well as of the mutual promises and covenants herein
contained it is agreed as follows:

I. SERVICE

The Director will continue to serve the Bank in such capacity and with such
duties and responsibilities as may be assigned, and with such compensation as
may be determined from time to time by the Board of Directors of the Bank.

II. FRINGE BENEFITS

The fee continuation benefits provided by this Agreement are granted by the Bank
as a fringe benefit to the Director and are not part of any fee reduction plan
or an arrangement deferring a bonus or a fee increase. The Director has no
option to take any current payment or bonus in lieu of these fee continuation
benefits except as set forth hereinafter.

III. RETIREMENT DATE AND NORMAL RETIREMENT AGE

 

  A. Retirement Date:

If the Director continuously serves the Bank, the Director shall retire from
active service with the Bank on the December 31st nearest the Director’s
seventieth (70th) birthday.

 

  B. Normal Retirement Age

Normal Retirement Age shall mean the date on which the Director attains age
seventy (70).

IV. RETIREMENT BENEFIT AND POST-RETIREMENT DEATH BENEFIT

Upon said retirement, the Bank, commencing with the first (1st) day of the month
following the date of such retirement, shall pay the Director an annual benefit
amount equal to Twelve Thousand and 00/100 Dollars ($12,000.00). Said benefit
shall be paid in equal monthly installments (1/12th of the annual benefit) for a
period of one hundred eighty (180) months; provided, that if less than one
hundred eighty (180) of such monthly payments have been made prior to the death
of the Director, the Bank shall make the total

 

2



--------------------------------------------------------------------------------

amount of said payments due in a lump sum reduced to present value as set forth
in Subparagraph XI(K) to such individual or individuals as the Director may have
designated in writing and filed with the Bank. Said payment shall be made on the
first day of the second month following the death of the Director. In the
absence of any effective beneficiary designation, any such amount becoming due
and payable upon the death of the Director shall be payable to the duly
qualified executor or administrator of the Director’s estate. Said payment shall
be made on the first day of the second month following the death of the
Director.

V. DEATH BENEFIT PRIOR TO RETIREMENT

In the event the Director should die while actively serving the Bank at any time
after the date of this Agreement but prior to the Director attaining the age of
seventy (70) years, the Bank will pay the balance of the Pre-Retirement Account
in a lump sum reduced to present value as set forth in Subparagraph XI(K), to
such individual or individuals as the Director may have designated in writing
and filed with the Bank. Said payment shall be made on the first day of the
second month following the death of the Director. In the absence of any
effective beneficiary designation, any such amount becoming due and payable upon
the death of the Director shall be payable to the duly qualified executor or
administrator of the Director’s estate. Said payment shall be made on the first
day of the second month following the death of the Director.

VI. BENEFIT ACCOUNTING

The Bank shall account for this benefit using the regulatory accounting
principles of the Bank’s primary federal regulator and the Generally Accepted
Accounting Principles. The Bank shall establish an accrued liability retirement
account (a bookkeeping entry) for the Executive into which appropriate reserves
shall be accrued.

VII. VESTING

Director’s interest in the benefits that are the subject of this Agreement shall
be subject to a vesting schedule over the five (5) full years of service with
the Bank from the date first elected to the Board of the Bank (to a maximum of
100%).

 

Years of Service Completed

Since First Elected as Director

 

Total Percentage Vested

1

  20%

2

  40%

3

  60%

4

  80%

5

  100%

 

3



--------------------------------------------------------------------------------

VIII. OTHER TERMINATION OF SERVICE

Subject to Subparagraph VIII(ii) hereinbelow, should the Director suffer a
Termination of Service, the Director shall be entitled to receive the vested
balance of the accrued liability account paid to the Director in equal monthly
installments (1/12th of the annual benefit) for a period of one hundred eighty
(180) monthly installments commencing at the Normal Retirement Age [Subparagraph
III(B)] accruing interest at the one-year Treasury Bill rate. Said payments will
commence thirty (30) days following the Normal Retirement Age. Provided,
however, that if the vested balance of the accrued liability account is $10,000
or less, the Director shall be paid the entire vested balance of the accrued
liability account in a lump sum payment.

Should the Director die prior to having received the total amount of payments
due, the unpaid balance shall be paid in a lump sum to such individual or
individuals as the Director may have designated in writing and filed with the
Bank. In the absence of any effective beneficiary designation, any such amounts
becoming due and payable upon the death of the Director shall be payable to the
duly qualified executor or administrator of the Director’s estate. Said payment
hereunder shall be made on the first day of the second month following the death
of the Director. If, upon death, the Director shall have received the total
annual benefit as provided herein, then no further benefit shall be due
hereunder.

(i) Termination of Service. Termination of Service shall be defined as voluntary
resignation of service by the Director or the Bank’s discharge of the Director
without cause [“cause” defined in Subparagraph (VIII)(ii) below], prior to the
Normal Retirement Age (described in Subparagraph III(B)).

(ii) Discharge for Cause: In the event the Executive shall be discharged for
cause at any time, all benefits provided herein shall be forfeited. The term
“cause” includes termination because of the Director’s personal dishonesty,
incompetence, willful misconduct, breach of duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law, rule
or regulation (other than minor traffic violations or similar offenses), or
final cease and desist order, or any material breach of any provision of this
Agreement. Discharge for “cause” shall also include any termination pursuant to
a resolution of the Board of Directors approved by a vote of at least
eighty-five percent (85%) of directors entitled to vote, finding that
termination-of the Director’s Agreement is in the best interests of the Bank or
the Holding Company.

IX. CHANGE IN CONTROL

For purposes of this Agreement, the term “Change in Control” shall mean: (i) a
Change of Ownership; (ii) a Change in Effective Control; or (iii) a Change of
Asset Ownership; in each case, as defined herein and as further defined and
interpreted in Section 409A.

(i) For purposes of this Paragraph IX, “Change in Effective Control” shall mean
the date either (A) one person (or group) acquires (or has acquired during the
proceeding twelve (12) months) ownership of stock of the Bank possessing thirty

 

4



--------------------------------------------------------------------------------

percent (30%) or more of the total voting power of the Bank’s stock or (B) a
majority of the Bank’s board of directors is replaced during any twelve
(12) month period by directors whose election is not endorsed by a majority of
the members of the Bank’s board of directors prior to such election.

(ii) For purposes of this Paragraph IX, “Change of Asset Ownership” shall mean
the date one person (or group) acquires (or has acquired during the preceding
twelve (12) months) assets from the Bank that have a total gross fair market
value that is equal to or exceeds forty percent (40%) of the total gross fair
market value of all the Bank’s assets immediately prior to such acquisition.

(iii) For purposes of this Paragraph IX, “Change of Ownership” shall mean the
date one person (or group) acquires ownership of stock of the Bank that,
together with stock previously held, constitutes more than fifty percent
(50%) of the total fair market value or total voting power of the stock of the
Bank; provided that such person (or group) did not previously own fifty percent
(50%) or more of the value or voting power of the stock of the Bank.

For purposes of determining whether the Bank has undergone a Change in Control
under this Paragraph IX, the term Bank shall include any corporation that is a
majority shareholder of the Bank within the meaning of Section 409A (owning more
than fifty percent (50%) of the total fair market value and total voting power
of the Bank).

Upon a Change in Control (as defined above), the Director shall become fully
vested in and be entitled to receive the benefits promised in Subparagraph IV of
this Agreement upon attaining Normal Retirement Age (Subparagraph III[B]), as if
the Director had served the Bank until Normal Retirement Age. Payments will
commence thirty (30) days following the Executive’s attainment of Normal
Retirement Age. The Director will also remain eligible for all promised death
benefits in this Agreement. In addition, no sale, merger, consolidation or
conversion of the Bank shall take place unless the new or surviving entity
expressly acknowledges the obligations under this Agreement and agrees to abide
by its terms.

X. RESTRICTIONS ON FUNDING

The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Agreement. The Directors,
their beneficiary(ies), or any successor in interest shall be and remain simply
a general creditor of the Bank in the same manner as any other creditor having a
general claim for matured and unpaid compensation.

XI. MISCELLANEOUS

A. Alienability and Assignment Prohibition.

Neither the Director, nor the Director’s surviving spouse, nor any other
beneficiary(ies) under this Agreement shall have any power or right to transfer,
assign, anticipate, hypothecate, mortgage, commute, modify or otherwise encumber
in advance any of the

 

5



--------------------------------------------------------------------------------

benefits payable hereunder nor shall any of said benefits be subject to seizure
for the payment of any debts, judgments, alimony or separate maintenance owed by
the Director or the Director’s beneficiary(ies), nor be transferable by
operation of law in the event of bankruptcy, insolvency or otherwise. In the
event the Director or any beneficiary attempts assignment, commutation,
hypothecation, transfer or disposal of the benefits hereunder, the Bank’s
liabilities shall forthwith cease and terminate.

B. Binding Obligation of the Bank and any Successor in Interest.

The Bank shall not merge or consolidate into or with another bank or sell
substantially all of its assets to another bank, firm or person until such bank,
firm or person expressly agrees, in writing, to assume and discharge the duties
and obligations of the Bank under this Agreement. This Agreement shall be
binding upon the parties hereto, their successors, beneficiaries, heirs and
personal representatives.

C. Amendment or Revocation.

Subject to Paragraph XIV, it is agreed by and between the parties hereto that,
during the lifetime of the Director, this Agreement may be amended or revoked at
any time or times, in whole or in part, by the mutual written consent of the
Director and the Bank. Amendment of this Agreement shall not be adopted if its
adoption would be inconsistent with Section 409A. If an amendment to this
Agreement is required by any future guidance or regulations issued pursuant to
Section 409A, then the parties agree to adopt an amendment to bring the
Agreement into compliance with Section 409A. The benefits provided under this
Agreement shall not be subject to change, renegotiation, acceleration or
deferral beyond the payment time set forth herein (the “Changes”) except to the
extent that the Changes comply with Section 409A at the time the parties agree
to the Changes.

D. Gender.

Whenever in this Agreement words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.

E. Effect on Other Bank Benefit Plans.

Nothing contained in this Agreement shall affect the right of the Director to
participate in or be covered by any qualified or non-qualified pension,
profit-sharing, group, bonus or other supplemental compensation or fringe
benefit plan constituting a part of the Bank’s existing or future compensation
structure.

 

6



--------------------------------------------------------------------------------

F. Headings.

Headings and subheadings in this Agreement are inserted for reference and
convenience only and shall not be deemed a part of this Agreement.

G. Applicable Law.

The validity and interpretation of this Agreement shall be governed by the laws
of the State of North Carolina without respect to any choice-of-law or
conflict-of-laws principles or provisions that would cause another
jurisdiction’s laws to apply and except to the extent preempted by federal law.

H. 12 U.S.C. § 1828(k).

Any payments made to the Director pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. § 1828(k) or any
regulations promulgated thereunder.

I. Partial Invalidity.

If any term, provision, covenant, or condition of this Agreement is determined
by an arbitrator or a court, as the case may be, to be invalid, void, or
unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and the Agreement shall
remain in full force and effect notwithstanding such partial invalidity.

J. Continuation as Director.

Neither this Agreement nor the payments of any benefits hereunder shall be
construed as giving to the Director any right to be retained as a member of the
Board of Directors of the Bank.

K. Present Value.

All present value calculations under this Agreement shall be based on the
following discount rate: The discount rate as used in the FASB 87 calculations
for the Agreement.

L. Supersede and Constitute Entire Agreement.

This Agreement shall supersede the 2003 Agreement, which, in turn, superseded
the Director Supplemental Retirement Plan Director Agreement dated the 1st day
of January, 2002. This Agreement shall, along with any amendments executed
thereto, constitute the entire agreement of the parties pertaining to retirement
benefits provided hereunder.

 

7



--------------------------------------------------------------------------------

M. Interpretation.

It is intended that this Agreement shall conform with Section 409A. Accordingly,
in interpreting, construing or applying any provisions of the Agreement, the
same shall be construed in such manner as shall meet and comply with
Section 409A, and in the event of any inconsistency with Section 409A, the same
shall be reformed so as to meet the requirements of Section 409A. The Director
acknowledges that the Bank has not made any representation or warranty regarding
the treatment of this Agreement or the benefits payable under this Agreement
under federal, state or local income tax laws, including Section 409A.

N. Certain Payments Delayed for a Specified Employee.

If the Director is a “specified employee” as defined in Section 409A, then any
payment(s) under this Agreement on account of a “separation from service” as
defined in Section 409A shall be made and/or shall begin on the first day of the
seventh month following the date of the Director’s separation from service to
the extent such payments are not exempt from Section 409A, and the six month
delay in payment is required by Section 409A.

O. Payments Upon Income Inclusion.

If at any time any amount or payment under the Agreement becomes taxable to the
Director for failure to comply with Section 409A, a payment shall be made to the
Director within 60 days of the determination by the Internal Revenue Service
that the amount or payment is includible in income. The payment under this
Paragraph XI(O) shall be equal to the amount required to be included in income
as a result of the failure to comply with Section 409A as determined by the
Internal Revenue Service.

P. Separation from Service.

Any reference to “retirement,” “retirement from service,” “early retirement,”
“termination of service,” or any variations thereof requires that the Director
has incurred a “separation from service” as interpreted in accordance with
Section 409A. The Director will not be considered to have had a “separation from
service” if he is on military leave, sick leave or other bona fide leave of
absence if the period of such absence does not exceed six (6) months or, if
longer, so long as the Director has a right to reemployment that is provided by
statute or contract.

XII. ERISA PROVISION

The “Named Fiduciary and Plan Administrator” of this Agreement shall be Peoples
Bank until its resignation or removal by the Board. As Named Fiduciary and Plan
Administrator, the Bank shall be responsible for the management, control and
administration of the Agreement. The Named Fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the
Agreement including the employment of advisors and the delegation of ministerial
duties to qualified individuals.

 

8



--------------------------------------------------------------------------------

As a participant in this Plan, you are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974 (“ERISA”).
ERISA provides that all Plan participants shall be entitled to:

 

  A. Receive Information About Your Plan and Benefits.

 

  1. Examine, without charge, at the Plan Administrator’s office and at other
specified locations (such as work sites and union halls) all documents governing
the Plan, including insurance contracts and collective bargaining agreements (if
any), and a copy of the latest annual report (Form 5500 Series) (if applicable)
filed by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Pension and Welfare Benefit Administration.

 

  2. Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report (Form
5500 Series) (if applicable) and an updated summary plan description (if
applicable). The Plan Administrator may make a reasonable charge for the copies.

 

  3. Receive a summary of the Plan’s annual financial report (if applicable).
The Plan Administrator is required by law to furnish each participant with a
copy of this summary annual report.

 

  4. Obtain a statement telling you that you have a right to receive a
retirement benefit at the normal retirement age under the Plan (age 65) and what
your benefit could be at normal retirement age if you stop working under the
Plan now. If you do not have a right to a retirement benefit, the statement will
advise you of the number of additional years you must work to receive a
retirement benefit. You must request this statement in writing. The law does not
require the Plan Administrator to give this statement more than once a year. The
Plan must provide the statement free of charge.

 

  B. Prudent Actions by Plan Fiduciaries.

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate this Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union or any other person
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a retirement benefit or from exercising your rights under ERISA.

 

9



--------------------------------------------------------------------------------

  C. Enforce Your Rights.

If your claim for a retirement benefit is denied in whole or in part, you have
the right to know why this was done, to obtain documents relating to the
decision without charge and to appeal any denial, all within certain time
schedules.

Under ERISA, there are steps you can take to enforce the above rights.

For instance, if you request materials from the Plan and do not receive the
materials within 30 days, you may file suit in a Federal court. In such a case,
the court may require the Plan Administrator to provide the materials and pay
you up to $110 a day until you receive the materials, unless the materials were
not sent because of reasons beyond the control of the Plan Administrator. If you
have a claim for benefits which is denied or ignored, in whole or in part, you
may file suit in a state or Federal court. In addition, if you disagree with the
Plan’s decision or lack thereof concerning the qualified status of a domestic
relations order or a medical support order, you may file suit in Federal court.
If it should happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

 

  D. Assistance with Your Questions.

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Pension and Welfare Benefits Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Pension and Welfare Benefits Administration.

XIII. CLAIMS PROCEDURE

The following Claims Procedure shall control the determination of benefit
payments under the Plan.

A. Filing of a Claim for Benefits.

Any insured, beneficiary or other individual (“Claimant”) entitled to benefits
under the Plan will file a claim request with the Administrator. The
Administrator will, upon request of a Claimant, make available copies of all
forms and instructions necessary to file a claim for benefits or advise the
Claimant where such forms and instructions may be obtained. A Claimant’s request
for Plan benefits will be considered a claim for Plan benefits, and it will be
subject to a full and fair review.

 

10



--------------------------------------------------------------------------------

B. Denial of Claim.

If a Claimant’s claim is wholly or partially denied, the Administrator will
furnish the Claimant with a written or electronic notification of the Plan’s
adverse determination. This written or electronic notification must be provided
within a reasonable period of time, but not later than 90 days after the receipt
of the claim by the Administrator, unless the Administrator determines that
special circumstances require an extension of time for processing the claim. If
the Administrator determines that an extension of time for processing is
required, written notice of the extension will be furnished to the Claimant
prior to the termination of the initial 90-day period. In no event will such
extension exceed a period of 90 days from the end of such initial period. The
extension notice will indicate the special circumstances requiring an extension
of time and the date by which the Plan expects to render the benefit
determination.

In the case of a claim for disability benefits, if disability is determined by a
physician chosen by the Administrator (rather than relying upon a determination
of disability for Social Security purposes), then instead of the above, the
Administrator will provide the Claimant with written or electronic notification
of the Plan’s adverse benefit determination within a reasonable period of time,
but not later than 45 days after receipt of the claim by the Plan. This period
may be extended by the Plan for up to 30 days, provided that the Administrator
both determines that such an extension is necessary due to matters beyond the
control of the Plan and notifies the Claimant, prior to the expiration of the
initial 45-day period, of the circumstances requiring the extension of time and
the date by which the Plan expects to render a decision. If, prior to the end of
the first 30-day extension period the Administrator determines that, due to
matters beyond the control of the Plan, a decision cannot be rendered within
that extension period, the period for making the determination may be extended
for up to an additional 30 days, provided that the Administrator notifies the
Claimant, prior to the expiration of the first 30-day extension period, of the
circumstances requiring the extension and the date as of which the Plan expects
to render a decision. In the case of any such extension, the notice of extension
will specifically explain the standards on which entitlement to a benefit is
based, the unresolved issues that prevent a decision on the claim, and the
additional information needed to resolve those issues, and the Claimant will be
afforded at least 45 days within which to provide the specified information.

C. Content of Notice.

The Administrator’s written or electronic notification of any adverse benefit
determination must contain the following information:

 

  (1) The specific reason or reasons for the adverse determination.

 

  (2) Reference to the specific Plan provisions on which the denial is based.

 

11



--------------------------------------------------------------------------------

  (3) A description of any additional information or material necessary to
correct the claim and an explanation of why such material or information is
necessary.

 

  (4) Appropriate information as to the steps to be taken if the Claimant or
beneficiary wishes to submit the claim for review.

 

  (5) In the case of disability benefits where the disability is determined by a
physician chosen by the Administrator:

 

  (i) If an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination, either the specific rule,
guideline, protocol, or other similar criterion; or a statement that such rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination and that a copy of the rule, guideline, protocol, or other
similar criterion will be provided free of charge upon request.

 

  (ii) If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the Claimant’s medical circumstances, or a statement that such
explanation will be provided to the Claimant free of charge upon request.

If the claim has been denied or deemed denied, and the Claimant wants to submit
the claim for review, the Claimant must follow the Claims Review Procedure
below.

D. Claims Review Procedure.

Upon the denial of a claim for benefits, the Claimant may file a claim for
review, in writing, with the Administrator.

(1) THE CLAIMANT MUST FILE THE CLAIM FOR REVIEW NO LATER THAN 60 DAYS AFTER THE
CLAIMANT HAS RECEIVED WRITTEN NOTIFICATION OF THE DENIAL OF THE CLAIM FOR
BENEFITS.

HOWEVER, IF THE CLAIM IS FOR DISABILITY BENEFITS AND DISABILITY IS DETERMINED BY
A PHYSICIAN CHOSEN BY THE ADMINISTRATOR, THEN INSTEAD OF THE ABOVE, THE CLAIMANT
MUST FILE THE CLAIM FOR REVIEW NO LATER THAN 180 DAYS FOLLOWING RECEIPT OF
NOTIFICATION OF AN ADVERSE BENEFIT DETERMINATION.

 

12



--------------------------------------------------------------------------------

(2) The Claimant may submit written comments, documents, records, and other
information relating to the claim for benefits.

(3) The Claimant may review all pertinent documents relating to the denial of
the claim and submit any issues and comments, in writing, to the Administrator.

(4) The Claimant will be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claim for benefits.

(5) The claim for review must be given a full and fair review. This review will
take into account all comments, documents, records, and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

In addition to the Claims Review Procedure above, if the claim is for disability
benefits and disability is determined by a physician chosen by the
Administrator, then the Claims Review Procedure provides that:

(1) The claim will be reviewed without deference to the initial adverse benefit
determination and the review will be conducted by an appropriate named fiduciary
of the Plan who is neither the individual who made the adverse benefit
determination that is the subject of the appeal, nor the subordinate of such
individual.

(2) In deciding an appeal of any adverse benefit determination that is based in
whole or in part on medical judgment, the appropriate named fiduciary will
consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment.

(3) Any medical or vocational experts whose advice was obtained on behalf of the
Plan in connection with the adverse benefit determination will be identified,
without regard to whether the advice was relied upon in making the benefit
determination.

(4) The health care professional engaged for purposes of a consultation in
(2) above will be an individual who is neither an individual who was consulted
in connection with the adverse benefit determination that is the subject of the
appeal, nor the subordinate of any such individual.

The Administrator will provide the Claimant with written or electronic notice of
the Plan’s benefit determination on review. The Administrator must provide the
Claimant with notification of this denial within 60 days after the
Administrator’s receipt of the written claim for review, unless the
Administrator determines that special circumstances require an extension of time
for processing the claim. If the Administrator determines that an extension of
time for processing is required, written notice of the extension will be

 

13



--------------------------------------------------------------------------------

furnished to the Claimant prior to the termination of the initial 60-day period.
In no event will such extension exceed a period of 60 days from the end of the
initial period. The extension notice will indicate the special circumstances
requiring an extension of time and the date by which the Plan expects to render
the determination on review. However, if the claim relates to disability
benefits and disability is determined by a physician chosen by the
Administrator, then 45 days will apply instead of 60 days in the preceding
sentences. In the case of an adverse benefit determination, the notification
will set forth:

(a) The specific reason or reasons for the adverse determination.

(b) Reference to the specific Plan provisions on which the benefit determination
is based.

(c) A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claim for benefits.

(d) In the case of disability benefits where disability is determined by a
physician chosen by the Administrator:

(i) If an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination, either the specific rule,
guideline, protocol, or other similar criterion; or a statement that such rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination and that a copy of the rule, guideline, protocol, or other
similar criterion will be provided to you free of charge upon request.

(ii) If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request.

If the Claimant has a claim for benefits that is denied or ignored, in whole or
in part, the Claimant may file suit in a state or federal court. However, in
order to do so, the Claimant must file the suit no later than one hundred eighty
(180) days after the Administrator makes a final determination to deny the
claim.

E. For Questions or If Rights Are Violated.

If the Claimant has any questions about the Plan, the Claimant should contact
the Administrator. If the Claimant has any questions about this statement, or
about the Claimant’s rights under ERISA, or if the Claimant needs assistance in
obtaining documents from the Administrator, the Claimant should contact the
nearest office of the Pension and Welfare Benefits Administration, U.S.
Department of Labor, listed in the telephone directory or the Division of
Technical Assistance and Inquiries,

 

14



--------------------------------------------------------------------------------

Pension and Welfare Benefits Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W., Washington, D.C. 20210. The Claimant may also obtain
certain publications about the Claimant’s rights and responsibilities under
ERISA by calling the publications hotline of the Pension and Welfare Benefits
Administration.

XIV. TERMINATION OR MODIFICATION OF AGREE NT BY REASON OF CHANGES IN THE LAW,
RULES OR REGULATIONS

The Bank is entering into this Agreement upon the assumption that certain
existing tax laws, rules and regulations will continue in effect in their
current form. If any said assumptions should change and said change has a
detrimental effect to the Bank or the Agreement, then the Bank reserves the
right to terminate or modify this Agreement accordingly. Upon a Change in
Control (Paragraph IX), this paragraph shall become null and void effective
immediately upon said Change in Control. Provided, however, that no amendment or
termination will be adopted unless it complies with Section 409A.

XV. EFFECTIVE DATE

The Effective Date of this Agreement shall be December 31, 2008.

IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Agreement and executed the original thereof on the first day set forth
hereinabove, and that, upon execution, each has received a conforming copy

 

            PEOPLES BANK                 By:  

 

  (SEAL)       Name:  

 

  Witness:  

 

    Title:  

 

        [NAME OF DIRECTOR]   Witness:  

 

   

 

  (SEAL)

 

15



--------------------------------------------------------------------------------

BENEFICIARY DESIGNATION FORM FOR THE

AMENDED AND RESTATED DIRECTOR SUPPLEMENTAL RETIREMENT

I. PRIMARY DESIGNATION

                (You may refer to the beneficiary designation information prior
to completion.)

 

A. Person(s) as a Primary Designation:

(Please indicate the percentage for each beneficiary.)

Name                                          
                                                             Relationship
                                                                /            %

Address:                                          
                                         
                                         
                                                                          

                                        
        (Street)                                                               
(City)                                (State)                     (Zip)

Name                                          
                                                             Relationship
                                                                  /            %

Address:                                          
                                         
                                         
                                                                          

                                                 (Street)
                                                               
(City)                                (State)                     (Zip)

Name                                          
                                                               Relationship
                                                             /            %

Address:                                          
                                         
                                         
                                                                          

                                        
        (Street)                                                               
(City)                                (State)                     (Zip)

Name                                          
                                                             Relationship
                                                                /            %

Address:                                          
                                         
                                         
                                                                          

                                        
        (Street)                                                               
(City)                                (State)                     (Zip)

 

B. Estate as a Primary Designation:

My Primary Beneficiary is The Estate of                              as set
forth in the last will and testament dated the      day of                  and
any codicils thereto.

 

C. Trust as a Primary Designation:

Name of the Trust:                                          
                                         
                                         
                                                          

Execution Date of the Trust:                     

Name of the Trustee:                                          
                                         
                                         
                                                      

Beneficiary(ies) of the Trust (please indicate the percentage for each
beneficiary):

                                       
                                         
                                         
                                         
                                                   

                                       
                                         
                                         
                                         
                                                   

 

16



--------------------------------------------------------------------------------

Is this an Irrevocable Life Insurance Trust?              Yes              No

(If yes and this designation is for a Split Dollar agreement, an Assignment of
Rights form should be completed.)

II. SECONDARY (CONTINGENT) DESIGNATION

 

A. Person(s) as a Secondary (Contingent) Designation:

(Please indicate the percentage for each beneficiary.)

Name                                          
                                                             Relationship
                                                               

Address:                                          
                                         
                                         
                                                                          

                                        
        (Street)                                
                              (City)          
                      (State)                     (Zip)

Name                                          
                                                             Relationship
                                                               

Address:                                          
                                         
                                         
                                                                          

                                        
        (Street)                                
                              (City)          
                      (State)                     (Zip)

Name                                          
                                                             Relationship
                                                                /            %

Address:                                          
                                         
                                         
                                                                          

                                        
        (Street)                                
                              (City)          
                      (State)                     (Zip)

Name                                          
                                                             Relationship
                                                               

Address:                                          
                                         
                                         
                                                                          

                                        
        (Street)                                
                              (City)          
                      (State)                     (Zip)

 

B. Estate as a Secondary (Contingent) Designation:

My Secondary Beneficiary is The Estate of                              as set
forth in my last will and testament dated the      day                  of and
any codicils thereto.

 

C. Trust as a Secondary (Contingent) Designation:

Name of the Trust:                                          
                                         
                                         
                                                          

Execution Date of the Trust:      /         /        

Name of the Trustee:                                          
                                         
                                         
                                                      

Beneficiary(ies) of the Trust (please indicate the percentage for each
beneficiary):

All sums payable under the Director Salary Continuation Plan Agreement that
supercedes and replaces the Director Supplemental Retirement Plan Director
Agreement by reason of my death shall be paid to the Primary Beneficiary(ies),
if he or she survives me, and if no Primary Beneficiary(ies) shall survive me,
then to the Secondary (Contingent) Beneficiary(ies). This beneficiary
designation is valid until the participant notifies the bank in writing.

 

 

   

 

  JAMES S. ABERNETHY     DATE  

 

17